Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Feb 2022 has been entered.
 
Status of Claims
This action is in reply to the request for continued examination filed on 18 Feb 2022.
Claim 28 was cancelled.
Claims 1, 9, and 25 were amended. Claim 30 was newly presented. 
Claims 1-3, 5-11, 14-18, 25-27, and 29-30 are currently pending and have been examined. 

Claim Objections
Claim 25 is objected to because of the following informalities:  claim 3 recites, in relevant part, “in anticipation of a demands.” For purposes of examination this is being interpreted as “in anticipation of demands.”  Appropriate correction is required.
	
	
Response to Arguments
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments filed 18 Feb 2022 have been fully considered but they are not persuasive. Applicant asserts that Brady ‘430 in view of Brady ‘171 and O’Mahony fails to disclose the newly submitted limitations related to anticipated demands for a plurality of vendors. Applicant’s remarks, p. 14. This is not persuasive. As set forth below in the updated 103 rejection, Brady ‘430 discloses that the marketplace might include merchants and vendors, and that vehicles are positioned based on anticipated demand. Brady ‘171 discloses that, rather than using a centralized fulfillment center, the autonomous vehicles may transport items from local (particular) vendors to the delivery area (col. 27, ll. 46-53; col. 48, ll. 17-30; and particularly col. 34, ll. 7-17), and that the AGVs may be instructed to travel to an optimal location that has been determined according to the coordinates of the delivery locations as in col. 61, ll. 34-42. O’Mahony discloses that the transportation demand can be based on a stadium or other event causing a zone to have a very high score relative to other zones in [0039], which is analogous to a particular vendor having a high anticipated demand. In combination, these references disclose a system which positions autonomous delivery vehicles as close as feasible to vendors with high anticipated demand. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. The rejection has been updated to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-11, 14, 16-18, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,308,430 to Brady et. al. (“Brady 430”) in view of U.S. Patent No. 10,303,171 to Brady et. al. (“Brady 171”) and in view of U.S. Patent Publication No. 2017/0227371 to O'Mahony et. al. (“O'Mahony”).
Claim 1
Brady 430 discloses the following elements: 
A computer-implemented method of providing transport services, the method comprising: (col. 3, ll. 15-29 methods for distributing and retrieving items or materials)
positioning, by a server, a plurality of vehicles driven autonomously in a geographic region in anticipation of demands associated with a plurality of vendors for a plurality of products, wherein the positioning comprises: (col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; see also fig. 5E, showing different demand for different products in different regions; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)
determining an estimated number of requests for a plurality of transport services associated with the plurality of vendors for the plurality of products for a plurality of source locations for a time of a day; (col. 4, ll. 31-35 items in vehicles are located close to one or more of the customers for whom the items are believed to be in demand; col. 25, ll. 3-22 demand may be based on customer demographics, upcoming events, past customer orders within the region, etc.; col. 26, ll. 33-40 demand predictions are updated based on received and fulfilled orders within the given region – using an upcoming event discloses basing a predicted demand on anticipated customer locations for a time of day; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; see also fig. 5E, showing different demand for different products in different regions; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)

positioning the plurality of vehicles driven autonomously among the plurality of source locations based on the (col. 4, ll. 31-35 items in vehicles are located close to one or more of the customers for whom the items are believed to be in demand; col. 25, ll. 3-22 demand may be based on customer demographics, upcoming events, past customer orders within the region, etc.; col. 26, ll. 33-40 demand predictions are updated based on received and fulfilled orders within the given region – using an upcoming event discloses basing a predicted demand on anticipated customer locations for a time of day; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; col. 26, ll. 52-65 autonomous vehicles are placed in regions with higher demand; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)
wherein the plurality of vehicles driven autonomously positioned in the geographic region are a vehicle type for a sub-fleet of a fleet of vehicles in the geographic region in which the fleet of vehicles further includes at least one vehicle remotely operated by a human and at least one fully-human driven vehicle and wherein the sub-fleet including the plurality of vehicles driven autonomously is to provide a particular transport service for a particular product associated with a particular vendor that is different from transport services for other products associated with other vendors that are provided by other vehicles of the fleet of vehicles in the geographic region; (col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely; see fig. 5C, col. 30, ll. 12-20 vehicles are placed in areas where known demand for a particular product is higher; see also fig. 5E, showing different demand for different products in different regions; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors)
receiving, at the server, a request for a transport service, wherein the transport service is the particular transport service that is to be provided by the vehicle type for the sub-fleet including the plurality of vehicles driven autonomously; (col. 5, ll. 26-28 orders are received; col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
determining, by the server, parameters for the transport service, wherein the parameters include the vehicle type of the sub-fleet including the plurality of vehicles driven autonomously; (col. 5, ll. 36-58 parameters of order are analyzed to determine optimal route; considerations for optimal route may include that the vehicle is to be an autonomous vehicle, the location of the vehicle and the delivery, the sequence order of deliveries etc.)
identifying, by the server, for the fleet of vehicles, an available vehicle remotely operated by a human, an available fully human-driven vehicle, and an available vehicle driven autonomously of the sub-fleet including the plurality of vehicles driven autonomously positioned in the geographic region as being available for dispatch from the geographic region, wherein the identifying is based on data indicating availability of the fleet of vehicles; (col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
selecting, by the server, based on the determined parameters, to dispatch one vehicle from among: the available vehicle remotely operated by a human, the available fully human- driven vehicle, and the available vehicle driven autonomously of the sub-fleet including the plurality of vehicles driven autonomously positioned in the geographic region, wherein the selecting includes selecting the available vehicle driven autonomously based on the particular transport service being requested; (col. 36, ll. 4-28 autonomous ground vehicles in the vicinity of the customer or destination for item are identified; vehicles may be selected based on data regarding aspects of the transportation, dimensions or capabilities of such vehicles including carrying volumes or weights, etc.; col. 23, ll. 35-40 fleet vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
assigning one or more secure compartments of the vehicle driven autonomously selected for the transport service, wherein the one or more secure compartments are configurable based on the transport service, and wherein the one or more secure compartments comprise at least one large secure compartment and a plurality of smaller internal secure compartments configured within the at least one large secure compartment; (col. 7, ll. 33-40 vehicles may include multiple cargo bays or storage compartments; col. 4, ll. 15-20 storage compartments are secured with a door; col. 41, ll. 58-62 recipient may access storage compartment upon vehicle’s arrival; col. 18, ll. 47-51 user may access assigned storage compartment with user interface device; see also fig. 1B, showing the cargo area divided into two smaller compartments)
and dispatching the vehicle driven autonomously selected for the transport service by generating and transmitting, at least in part by a communications interface of the server, a message to the vehicle driven autonomously selected for the transport service, wherein the message comprises vehicle command instructions causing assignment of the one or more secure compartments by the vehicle driven autonomously selected for the transport service and causing performance of at least a portion of the transport service by the vehicle driven autonomously selected for the transport service, wherein causing the performance comprises causing navigation of the vehicle driven autonomously selected for the transport service along one or more paths through performance of the transport service. (col. 26, ll. 3-20 vehicle is selected and order is delivered or retrieved via selected vehicle; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely; col. 20, ll. 1-25 vehicle is instructed to complete mission along an optimal route; col. 15, ll. 51-63 instructions for controlling or monitoring operations including navigation may be received by control system of vehicle; col. 14, l. 64 – col. 15, l. 5 vehicle may receive instructions regarding delivery from any of marketplace server, fulfillment center server etc. over the network)
As set forth above, Brady 430 discloses that a particular order for a particular customer may be placed in a particular storage compartment from which the customer may retrieve the order. To the extent that Brady may be construed as failing to explicitly disclose that the particular compartment is assigned to the order, Brady 171 discloses that a delivery vehicle may have a storage compartment that is divided into smaller storage compartments (col. 9, ll. 42-56), and that first and second ordered items may be assigned to and placed in respective storage compartments (col. 43, ll. 8-10). 
Brady 430 discloses that the autonomous vehicle is positioned as close as is feasible to locations of known customer demand, as in col. 30, ll. 12-15. Brady 171 also discloses that, rather than using a centralized fulfillment center, the autonomous vehicles may transport items from local (particular) vendors to the delivery area (col. 27, ll. 46-53; col. 48, ll. 17-30; and particularly col. 34, ll. 7-17), that the autonomous vehicle system looks for parking locations “as close as possible” to preferred locations (col. 61, ll. 35-43), and that the AGVs may be instructed to travel to an optimal location that has been determined according to the coordinates of the delivery locations (col. 61, ll. 34-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the multiple storage compartment delivery vehicles of Brady 430 with the multiple storage compartment delivery vehicles of Brady 171 in order to facilitate “faster and more efficient delivery methods.” Brady 171, col. 1, ll. 37-40. 
Brady 430 discloses positioning vehicles according to anticipated demand as set forth above. Brady 430 also discloses that actual or predicted demand may be compared to one or more thresholds or limits, on an actual or relative basis to determine whether forward-deployment is justified (col. 8, ll. 13-19), and that orders may be fulfilled based on a proximity of a fulfillment center or other source to the customer (col. 26, ll. 11-16). Brady 171 discloses that a transportation vehicle may be instructed to go to a first geographic area based on scheduled deliveries, and then move to a different geographic area based on “newly scheduled or anticipated deliveries” for the first and second areas (col. 27, ll. 37-45). These elements, alone and in combination, are strongly suggestive of weighting locations based on associated anticipated demand. To the extent that neither Brady 430 nor 171 explicitly discloses determining a weight for a source location to determine a forward-deployment area, O’Mahony discloses that the zone scoring module may consider provider demand for provider supply, and that supply and demand factors are weighted ([0036]); that zone scores can be generated for current state or future time ([0032]); that weighted factors are used to score providers and zones ([0036]-[0037]); that different zones are weighted based on provider/zone scores, and that a provider will indicate that they will travel to a particular zone based on the zone scores presented ([0038]). O’Mahony also discloses that the transportation demand can be based on a stadium or other event causing a zone to have a very high score relative to other zones in [0039], which is analogous to a particular vendor having a high anticipated demand. O’Mahony also expressly contemplates the system using autonomous vehicles as in [0020]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the forward-deployment system of Brady 430 in view of Brady 171 with the zone weighting system of O’Mahony in order to “reduce the wait time before the provider device receives an assignment request.” O’Mahony, paragraph [0023].
Claim 9
Brady 430 discloses the following elements:
A system comprising: (col. 11, ll. 5-18 system for distributing or retrieving inventory or materials using autonomous vehicles; see figs. 2A and 2B)
a portal or communications interface configured to receive a request for a transport service and the communications interface configured to transmit information regarding progress of the transport service, wherein the request includes scheduling information; (col. 11, ll. 5-18 system for distributing or retrieving inventory or materials using autonomous vehicles including a customer computer networked to the marketplace and fulfillment center; col. 13, ll. 46-58 customer may use their computer in the transmission and receipt of digital data to request one or more items for delivery; col. 5, ll. 26-28 orders are received; col. 26, ll. 3-16 vehicles in vicinity of order are identified)
one or more processors; (col. 11, ll. 5-18 system for distributing or retrieving inventory or materials using autonomous vehicles including one or more processors; see figs. 2A and 2B)
and a memory having stored thereon instructions which, when executed by the one or more processors, cause the system to: (col. 11, ll. 5-18 system for distributing or retrieving inventory or materials using autonomous vehicles including server and data store; see figs. 2A and 2B)
position a plurality of vehicles driven autonomously in a geographic region in anticipation of demands associated with a plurality of vendors for a plurality of products, wherein to position the plurality of vehicles driven autonomously causes the system to: (col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; see also fig. 5E, showing different demand for different products in different regions; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)
determine an estimated number of requests for a plurality of transport services associated with the plurality of vendors for the plurality of products for a plurality of source locations for a time of a day; (col. 4, ll. 31-35 items in vehicles are located close to one or more of the customers for whom the items are believed to be in demand; col. 25, ll. 3-22 demand may be based on customer demographics, upcoming events, past customer orders within the region, etc.; col. 26, ll. 33-40 demand predictions are updated based on received and fulfilled orders within the given region – using an upcoming event discloses basing a predicted demand on anticipated customer locations for a time of day; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; see also fig. 5E, showing different demand for different products in different regions; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)

position the plurality of vehicles driven autonomously among the plurality of source locations based on the (col. 4, ll. 31-35 items in vehicles are located close to one or more of the customers for whom the items are believed to be in demand; col. 25, ll. 3-22 demand may be based on customer demographics, upcoming events, past customer orders within the region, etc.; col. 26, ll. 33-40 demand predictions are updated based on received and fulfilled orders within the given region – using an upcoming event discloses basing a predicted demand on anticipated customer locations for a time of day; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; col. 26, ll. 52-65 autonomous vehicles are placed in regions with higher demand; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)
wherein the plurality of vehicles driven autonomously positioned in the geographic region are a vehicle type for a sub-fleet of a fleet of vehicles in the geographic region in which the fleet of vehicles further includes at least one vehicle remotely operated by a human and at least one fully-human driven vehicle and wherein the sub-fleet including the plurality of vehicles driven autonomously is to provide a particular transport service for a particular product associated with a particular vendor that is different from transport services for other products associated with other vendors that are provided by other vehicles of the fleet of vehicles in the geographic region; (col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely; see fig. 5C, col. 30, ll. 12-20 vehicles are placed in areas where known demand for a particular product is higher; see also fig. 5E, showing different demand for different products in different regions; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors)
determine parameters for the transport service based on the request wherein the transport service is the particular transport service that is to be provided by the vehicle type for the sub-fleet including the plurality of vehicles driven autonomously and wherein the parameters include the vehicle type of the sub-fleet including the plurality of vehicles driven autonomously; (col. 5, ll. 36-58 parameters of order are analyzed to determine optimal route; considerations for optimal route may include that the vehicle is to be an autonomous vehicle, the location of the vehicle and the delivery, the sequence order of deliveries etc.)
identify, for the fleet of vehicles, an available vehicle remotely operated by a human, an available fully human-driven vehicle, and an available vehicle driven autonomously of the sub-fleet including the plurality of vehicles driven autonomously positioned in the geographic region as being available for dispatch from the geographic region, wherein the identifying is based on data indicating availability of the fleet of vehicles; (col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
select based on the determined parameters, to dispatch one vehicle from among: the available vehicle remotely operated by a human, the available fully human-driven vehicle, and the available vehicle driven autonomously of the sub-fleet including the plurality of vehicles driven autonomously positioned in the geographic region, wherein the available vehicle driven autonomously is selected based on the particular transport service being requested; (col. 36, ll. 4-28 autonomous ground vehicles in the vicinity of the customer or destination for item are identified; vehicles may be selected based on data regarding aspects of the transportation, dimensions or capabilities of such vehicles including carrying volumes or weights, etc.; col. 23, ll. 35-40 fleet vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
assign one or more secure compartments of the vehicle driven autonomously selected for the transport service, wherein the one or more secure compartments are configurable based on the transport service, and wherein the one or more secure compartments comprise at least one large secure compartment and a plurality of smaller internal secure compartments configured within the at least one large secure compartment; (col. 7, ll. 33-40 vehicles may include multiple cargo bays or storage compartments; col. 4, ll. 15-20 storage compartments are secured with a door; col. 41, ll. 58-62 recipient may access storage compartment upon vehicle’s arrival; col. 18, ll. 47-51 user may access assigned storage compartment with user interface device; see also fig. 1B, showing the cargo area divided into two smaller compartments)
and dispatch the vehicle driven autonomously selected for the transport service by generating and transmitting, at least in part by the communications interface, a message to the one vehicle, wherein the message comprises vehicle command instructions that cause assignment of the one or more secure compartments by the vehicle driven autonomously selected for the transport service and that cause performance of at least a portion of the transport service by the vehicle driven autonomously selected for the transport service that causes navigation of the vehicle driven autonomously selected for the transport service along one or more paths through performance of the transport service. (col. 26, ll. 3-20 vehicle is selected and order is delivered or retrieved via selected vehicle; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely; col. 20, ll. 1-25 vehicle is instructed to complete mission along an optimal route; col. 15, ll. 51-63 instructions for controlling or monitoring operations including navigation may be received by control system of vehicle; col. 14, l. 64 – col. 15, l. 5 vehicle may receive instructions regarding delivery from any of marketplace server, fulfillment center server etc. over the network)
As set forth above, Brady 430 discloses that a particular order for a particular customer may be placed in a particular storage compartment from which the customer may retrieve the order. To the extent that Brady may be construed as failing to explicitly disclose that the particular compartment is assigned to the order, Brady 171 discloses that a delivery vehicle may have a storage compartment that is divided into smaller storage compartments (col. 9, ll. 42-56), and that first and second ordered items may be assigned to and placed in respective storage compartments (col. 43, ll. 8-10). 
Brady 430 discloses that the autonomous vehicle is positioned as close as is feasible to locations of known customer demand, as in col. 30, ll. 12-15. Brady 171 also discloses that, rather than using a centralized fulfillment center, the autonomous vehicles may transport items from local (particular) vendors to the delivery area (col. 27, ll. 46-53; col. 48, ll. 17-30; and particularly col. 34, ll. 7-17), that the autonomous vehicle system looks for parking locations “as close as possible” to preferred locations (col. 61, ll. 35-43), and that the AGVs may be instructed to travel to an optimal location that has been determined according to the coordinates of the delivery locations (col. 61, ll. 34-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the multiple storage compartment delivery vehicles of Brady 430 with the multiple storage compartment delivery vehicles of Brady 171 in order to facilitate “faster and more efficient delivery methods.” Brady 171, col. 1, ll. 37-40. 
Brady 430 discloses positioning vehicles according to anticipated demand as set forth above. Brady 430 also discloses that actual or predicted demand may be compared to one or more thresholds or limits, on an actual or relative basis to determine whether forward-deployment is justified (col. 8, ll. 13-19), and that orders may be fulfilled based on a proximity of a fulfillment center or other source to the customer (col. 26, ll. 11-16). Brady 171 discloses that a transportation vehicle may be instructed to go to a first geographic area based on scheduled deliveries, and then move to a different geographic area based on “newly scheduled or anticipated deliveries” for the first and second areas (col. 27, ll. 37-45). These elements, alone and in combination, are strongly suggestive of weighting locations based on associated anticipated demand. To the extent that neither Brady 430 nor 171 explicitly discloses determining a weight for a source location to determine a forward-deployment area, O’Mahony discloses that the zone scoring module may consider provider demand for provider supply, and that supply and demand factors are weighted ([0036]); that zone scores can be generated for current state or future time ([0032]); that weighted factors are used to score providers and zones ([0036]-[0037]); that different zones are weighted based on provider/zone scores, and that a provider will indicate that they will travel to a particular zone based on the zone scores presented ([0038]). O’Mahony also discloses that the transportation demand can be based on a stadium or other event causing a zone to have a very high score relative to other zones in [0039], which is analogous to a particular vendor having a high anticipated demand. O’Mahony also expressly contemplates the system using autonomous vehicles as in [0020]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the forward-deployment system of Brady 430 in view of Brady 171 with the zone weighting system of O’Mahony in order to “reduce the wait time before the provider device receives an assignment request.” O’Mahony, paragraph [0023].
Claims 2 and 10
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claims 1 and 9, above. Brady 430 also discloses: 
wherein the parameters further include at least one of: distance, location, a customer's preference, size of a requested good, weight of a requested good, time, service-level agreement, optimal delivery route, speed limit, or weather or road conditions at, near, or en route the location of a customer receiving the transport service. (col. 10, ll.17-26 vehicles may be selected based positions, suitability for mission including dimensions such as heights, lengths, weight limits, weather conditions, traffic congestion levels, dates or times)
Claims 3 and 11
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claims 1 and 9, above. Brady 430 also discloses: 
wherein the transport service includes transporting or delivering a good or product. (col. 1, ll. 15-20 method includes delivering items)
Claims 5 and 14
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claims 1 and 9, above. Brady 430 also discloses: 
further comprising monitoring the one vehicle driven autonomously selected for the transport service that is performing the transport service. (col. 22, ll. 31-35 vehicle monitoring system monitors operations of the vehicles; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
Claims 6 and 16
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claims 1 and 9, above. Brady 430 also discloses: 
receiving, at the communications interface of the server, a message that the vehicle driven autonomously selected for the transport service has completed performing the transport service; (col. 38, l. 66 – col. l. 15 vehicle notifies system that the delivery is complete; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
and identifying th. (col. 39, ll. 5-15 once delivery is complete, vehicle may retrieve additional items or materials, proceed to a different location such as the fulfillment center or another location based on demand; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
Claims 7 and 17
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claims 1 and 9, above. Brady 430 also discloses: 
further comprising transmitting, by the communications interface of the server, information regarding the request for the transport service to a service provider. (col. 11, ll. 19-39 marketplace may be merchants, sellers, or vendors; col. 23, ll. 51-56 fulfillment center server may be configured to communicate with the marketplace; col. 40, ll. 38-48 vehicle may report its position to the marketplace, fulfillment center, etc.)
Claims 8 and 18
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claims 1 and 9, above. Brady 430 also discloses: 
determining requests for multiple transport services from multiple customers located near each other; (col. 5, ll. 26-45 orders are received from a plurality of customers located in or around identified regions (see figs. 1E and 1G))
and determining one or more paths to deliver the multiple transport services to the multiple customers using the vehicle driven autonomously selected for the transport service. (col. 5, ll. 26-45 orders are received from a plurality of customers located in or around identified regions (see figs. 1E and 1G); orders may be fulfilled in series according to an optimal route; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
Claim 29
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claim 1, above. Brady 430 also discloses:
wherein the positioning is further performed in anticipation of a known demand for the particular transport service that is anticipated to occur within one hour of the positioning. (col. 7, ll. 13-18 demand may be a known demand; col. 26, ll. 29-32 inventory may be updated in real time or on an hourly basis; col. 3, ll. 47-50 customers are experiencing a predicted demand for a plurality of items at a certain time; col. 5, ll. 45-67 products may be delivered to the customers within a relatively short period of time, e.g. the time it takes to traverse one to two blocks; col. 3, l. 66 – col. 4, l. 3 autonomous vehicle can travel 3.6 miles per hour)
Brady 430 discloses that the demand may be a known demand and that the delivery may be achieved within the timeframe that it takes the autonomous vehicle to traverse one to two blocks. At 3.6 miles per hour, this is well within one hour of the positioning. 
Claim 30
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claim 1, above. Brady 430 also discloses:
wherein the plurality of vehicles driven autonomously are positioned proportionally among the plurality of source locations based on the weight for each source location of the plurality of source locations. (col. 20, ll. 1-25 vehicle is instructed to complete mission along an optimal route; col. 4, ll. 31-35 items in vehicles are located close to one or more of the customers for whom the items are believed to be in demand; col. 25, ll. 3-22 demand may be based on customer demographics, upcoming events, past customer orders within the region, etc.; col. 26, ll. 33-40 demand predictions are updated based on received and fulfilled orders within the given region – using an upcoming event discloses basing a predicted demand on anticipated customer locations for a time of day; col. 26, ll. 52-65 autonomous vehicles are placed in regions with higher demand; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)
Brady 430 discloses optimizing a route for a vehicle based on known demand. It does not explicitly disclose providing optimal coverage of the plurality of source locations. However, Brady 171 discloses that an AGV may be located wherever it is most convenient or optimal for future expected deliveries, etc. in col. 59, ll. 64-66. Brady 171 also discloses that the AGVs may be instructed to travel to an optimal location that has been determined according to the coordinates of the delivery locations as in col. 61, ll. 34-42. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the demand-based forward deployment of Brady 430 the optimization of future expected delivery coverage as taught by Brady 171 in order to “to optimize the network” of automated vehicle deliveries as in col. 27, ll. 20-23. 
Brady 430 discloses positioning vehicles according to anticipated demand as set forth above. Brady 430 also discloses that actual or predicted demand may be compared to one or more thresholds or limits, on an actual or relative basis to determine whether forward-deployment is justified (col. 8, ll. 13-19), and that orders may be fulfilled based on a proximity of a fulfillment center or other source to the customer (col. 26, ll. 11-16). Brady 171 discloses that a transportation vehicle may be instructed to go to a first geographic area based on scheduled deliveries, and then move to a different geographic area based on “newly scheduled or anticipated deliveries” for the first and second areas (col. 27, ll. 37-45). These elements, alone and in combination, are strongly suggestive of weighting locations based on associated anticipated demand. To the extent that neither Brady 430 nor 171 explicitly discloses determining a weight for a source location to determine a forward-deployment area, O’Mahony discloses that the zone scoring module may consider provider demand for provider supply, and that supply and demand factors are weighted ([0036]); that zone scores can be generated for current state or future time ([0032]); that weighted factors are used to score providers and zones ([0036]-[0037]); that different zones are weighted based on provider/zone scores, and that a provider will indicate that they will travel to a particular zone based on the zone scores presented ([0038]). O’Mahony also discloses that the transportation demand can be based on a stadium or other event causing a zone to have a very high score relative to other zones in [0039], which is analogous to a particular vendor having a high anticipated demand. O’Mahony also expressly contemplates the system using autonomous vehicles as in [0020]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the forward-deployment system of Brady 430 in view of Brady 171 with the zone weighting system of O’Mahony in order to “reduce the wait time before the provider device receives an assignment request.” O’Mahony, paragraph [0023].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,308,430 to Brady et. al. (“Brady 430”) in view of U.S. Patent No. 10,303,171 to Brady et. al. (“Brady 171”) in view of U.S. Patent Publication No. 2017/0227371 to O'Mahony et. al. (“O'Mahony”) and further in view of U.S. Patent Publication No. 2015/0235304 to Vincent (“Vincent”).
Claim 15
Brady 430 in view of Brady 171 and O’Mahony discloses the elements of claim 9, above. Neither Brady 430 nor Brady 171 explicitly disclose repeat deliveries. However, Vincent discloses: 
wherein the scheduling information includes repeat deliveries. ([0026] users can schedule repeated deliveries)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the schedule-based forward-deployment system of Brady 430 in view of Brady 171 and O’Mahony with the repeat deliveries of Vincent in order to “allow users to schedule in advance… the same order or different orders at selected/chosen intervals… with no further action needed on their part.” Vincent, paragraph [0026].

Claim 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,308,430 to Brady et. al. (“Brady 430”) in view of U.S. Patent Publication No. 2017/0227371 to O'Mahony et. al. (“O'Mahony”) and further in view of U.S. Patent Publication No. 2015/0006005 to Yu et. al. (“Yu”).
Claim 25
Brady 430 discloses the following elements: 
A computer-implemented method, comprising: (col. 3, ll. 15-29 methods for distributing and retrieving items or materials; col. 11, ll. 5-18 system for distributing or retrieving inventory or materials using autonomous vehicles; see figs. 2A and 2B)
positioning, by a server, a plurality of vehicles driven fully-autonomously and semi- autonomously in a geographic region in anticipation of a demands associated with a plurality of vendors for a plurality of products, wherein the positioning comprises: (col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; see also fig. 5E, showing different demand for different products in different regions; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)
determining an estimated number of requests for a plurality of transport services associated with the plurality of vendors for the plurality of products for a plurality of source locations for a time of a day; (col. 4, ll. 31-35 items in vehicles are located close to one or more of the customers for whom the items are believed to be in demand; col. 25, ll. 3-22 demand may be based on customer demographics, upcoming events, past customer orders within the region, etc.; col. 26, ll. 33-40 demand predictions are updated based on received and fulfilled orders within the given region – using an upcoming event discloses basing a predicted demand on anticipated customer locations for a time of day; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; see also fig. 5E, showing different demand for different products in different regions; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)

positioning the plurality of vehicles driven fully-autonomously among the plurality of source locations according based on the weight for each source location by causing navigation of the plurality of vehicles driven fully-autonomously to the plurality of source locations in order to position the plurality of vehicles driven fully- autonomously closest to the plurality of source locations having higher weights, (col. 4, ll. 31-35 items in vehicles are located close to one or more of the customers for whom the items are believed to be in demand; col. 25, ll. 3-22 demand may be based on customer demographics, upcoming events, past customer orders within the region, etc.; col. 26, ll. 33-40 demand predictions are updated based on received and fulfilled orders within the given region – using an upcoming event discloses basing a predicted demand on anticipated customer locations for a time of day; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors; col. 26, ll. 52-65 autonomous vehicles are placed in regions with higher demand; see also fig. 5D, showing vehicles placed near areas of high demand; col. 30, ll. 12-15 vehicles are placed “as close as is possible or feasible” based on known demand, i.e. closest)
wherein the plurality of vehicles driven fully-autonomously positioned in the geographic region are a vehicle type for a sub-fleet of a fleet of vehicles in the geographic region in which the fleet of vehicles further includes at least one vehicle driven semi-autonomously and at least one fully-human driven vehicle and wherein the sub-fleet including the plurality of vehicles driven fully-autonomously is to provide a particular transport service for a particular product associated with a particular vendor that is different from transport services for other products associated with other vendors that are provided by other vehicles of the fleet of vehicles in the geographic region; (col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely; see fig. 5C, col. 30, ll. 12-20 vehicles are placed in areas where known demand for a particular product is higher; see also fig. 5E, showing different demand for different products in different regions; col. 11, ll. 19-23 marketplace may be any entity of individual that wishes to make items available for purchase including merchants, sellers, and vendors)
receiving, at the server, a request for a transport service, wherein the transport service is the particular transport service that is to be provided by the vehicle type for the sub-fleet including the plurality of vehicles driven fully-autonomously; (col. 5, ll. 26-28 orders are received; col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 4, ll. 25-35 vehicles can be pre-positioned based on anticipated demand; see also figs. 1D and 1C; col. 23 ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
determining, by the server, parameters for the transport service, wherein the parameters include the vehicle type of the sub-fleet including the plurality of vehicles driven fully-autonomously; (col. 5, ll. 36-58 parameters of order are analyzed to determine optimal route; considerations for optimal route may include that the vehicle is to be an autonomous vehicle, the location of the vehicle and the delivery, the sequence order of deliveries etc.)
identifying, by the server, for the fleet of vehicles, an available vehicle driven semi- autonomously, an available fully human-driven vehicle, and an available vehicle driven fully-autonomously from the geographic region as being available for dispatch; (col. 26, ll. 3-16 vehicles in vicinity of order are identified; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
selecting, by the server, based on the determined parameters, to dispatch one vehicle from among: the available vehicle driven semi-autonomously, the available fully human-driven vehicle, and the available vehicle driven fully-autonomously of the sub-fleet including the plurality of vehicles driven fully-autonomously positioned in the geographic region, wherein the selecting includes selecting the available vehicle driven fully-autonomously based on the particular transport service being requested; (col. 36, ll. 4-28 autonomous ground vehicles in the vicinity of the customer or destination for item are identified; vehicles may be selected based on data regarding aspects of the transportation, dimensions or capabilities of such vehicles including carrying volumes or weights, etc.; col. 23, ll. 35-40 fleet vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely)
and dispatching the vehicle driven fully-autonomously selected for the transport service by generating and transmitting, at least in part by a communications interface of the server, a message to the vehicle driven fully-autonomously selected for the transport service, wherein the message comprises vehicle command instructions causing performance of at least a portion of the transport service by the vehicle driven fully-autonomously selected for the transport service, wherein causing the performance comprises causing navigation of the vehicle driven fully- autonomously selected for the transport service along one or more paths through performance of the transport service. (col. 26, ll. 3-20 vehicle is selected and order is delivered or retrieved via selected vehicle; col. 23, ll. 35-40 vehicles may be fully autonomous or human operated; col. 18, ll. 28-51 vehicles may be human operated, autonomous, or operated remotely; col. 20, ll. 1-25 vehicle is instructed to complete mission along an optimal route; col. 15, ll. 51-63 instructions for controlling or monitoring operations including navigation may be received by control system of vehicle; col. 14, l. 64 – col. 15, l. 5 vehicle may receive instructions regarding delivery from any of marketplace server, fulfillment center server etc. over the network)
Brady 430 discloses positioning vehicles according to anticipated demand as set forth above. Brady 430 also discloses that actual or predicted demand may be compared to one or more thresholds or limits, on an actual or relative basis to determine whether forward-deployment is justified (col. 8, ll. 13-19), and that orders may be fulfilled based on a proximity of a fulfillment center or other source to the customer (col. 26, ll. 11-16). To the extent that Brady 430 does not explicitly disclose determining a weight for a source location to determine a forward-deployment area, O’Mahony discloses that the zone scoring module may consider provider demand for provider supply, and that supply and demand factors are weighted ([0036]); that zone scores can be generated for current state or future time ([0032]); that weighted factors are used to score providers and zones ([0036]-[0037]); that different zones are weighted based on provider/zone scores , and that a provider will indicate that they will travel to a particular zone based on the zone scores presented ([0038]). O’Mahony also discloses that the transportation demand can be based on a stadium or other event causing a zone to have a very high score relative to other zones in [0039], which is analogous to a particular vendor having a high anticipated demand. O’Mahony also expressly contemplates the system using autonomous vehicles as in [0020]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the forward-deployment system of Brady 430 with the zone weighting system of O’Mahony in order to “reduce the wait time before the provider device receives an assignment request.” O’Mahony, paragraph [0023].
Brady 430 discloses that vehicles may be human operated, autonomous, or operated remotely (col. 18, ll. 28-51). Brady 430 does not explicitly disclose that the fleet includes semi-autonomous vehicles. However, Yu discloses a fleet of delivery vehicles ([0075]), and that the vehicles may be fully or semi-autonomously operated ([0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fleet of human operated, remotely operated, and fully autonomous vehicles of Brady 430 the semi-autonomous vehicles of Yu for human operation “on a as-needed basis, such as for vehicle breakdown, changes in traffic patterns, road construction, road or lane closures, detours, traffic accidents, severe weather conditions, or some other unexpected disruption to roadway traveling conditions.” Yu, paragraph [0105].
Claim 26
Brady 430 in view of O’Mahony and Yu discloses the elements of claim 25, above. Brady 430 also discloses: 
wherein the parameters further include at least one of: distance, location, a customer's preference, size of a requested good, weight of a requested good, time, service-level agreement, optimal delivery route, speed limit, or weather or road conditions at, near, or en route the location of a customer receiving the transport service. (col. 10, ll.17-26 vehicles may be selected based positions, suitability for mission including dimensions such as heights, lengths, weight limits, weather conditions, traffic congestion levels, dates or times)
Claim 27
Brady 430 in view of O’Mahony and Yu discloses the elements of claim 25, above. Brady 430 also discloses: 
wherein the transport service includes transporting or delivering a good or product. (col. 1, ll. 15-20 method includes delivering items)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628